Citation Nr: 1743540	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-31 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for degenerative joint disease, lumbar spine.

3.  Entitlement to service connection for left ankle condition.

4.  Entitlement to service connection for degenerative joint disease, left knee.

5.  Entitlement to service connection for degenerative joint disease, right knee.

6.  Entitlement to service connection for degenerative joint disease, right hip.

7.  Entitlement to service connection for environmental allergies. 

8.  Entitlement to an initial rating in excess of 10 percent for left foot, plantar fibroma.

9.  Entitlement to an initial compensable rating for status post fracture of proximal interphalangeal, left little finger.

10.  Entitlement to an effective date prior to June 29, 2010 for the grant of service connection for left foot, plantar fibroma.


REPRESENTATION

The Veteran represented by:  Ashley Brooke Thomas, Gardberg & Kemmerly


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the Veteran's electronic claims file. 

In a February 2014 written statement, the Veteran's attorney challenged, for the first time, the effective date of the grant of service connection for the Veteran's status post fracture of proximal interphalangeal, left little finger.  Notably, neither the Veteran nor his attorney raised such a contention in the July 2012 Notice of Disagreement or at any other time within the one year period following the September 2011 grant of service connection for the Veteran's status post fracture of proximal interphalangeal, left little finger.  Having failed to disagree with the effective date originally assigned when service connection was granted, he cannot now, more than two years later, claim he should have been awarded an earlier date.  There is no free-standing claim for an earlier effective date, and, ordinarily, once an effective date has become final, a veteran's only recourse is to have the final decision revised on the grounds of clear unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, the Board may not consider a CUE challenge to a final RO decision in the first instance, and the Board is obligated to refer that theory of CUE to the RO for an initial decision.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  As the Veteran's February 2014 CUE claim has never been adjudicated by the RO, the Board does not have jurisdiction over that issue, and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal is REMANDED to the AOJ for action consistent with REMAND portion of the decision below.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the evidence, the Board finds that additional evidentiary development is necessary prior to adjudicating the Veteran's claims on the merits.  

Social Security Administration (SSA) records

At the Veteran's October 2016 hearing, he testified that that he began receiving disability benefits from the SSA in 2013, due in part to his hips, knees, and feet.  See Hearing Transcript, pp. 14, 18.  As the Veteran is attempting to achieve service connection for disabilities affecting these body parts, the SSA decision and the medical records supporting such a decision are relevant to many of the claims on appeal.  The VA's duty to assist includes obtaining relevant SSA records "that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  Once the VA has actual notice of relevant SSA records, the duty to assist is triggered, and the Department must assist the Veteran in developing his claim by acquiring those records under 38 U.S.C.A. §§ 5106, 5107(a) (West 2014) and 38 C.F.R. §§ 3.159(c)(2) and (3) (2016).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  As it is clear from the Veteran's testimony that these SSA records are relevant to many of the claims on appeal, and a reasonable possibility exists that such records may substantiate the Veteran's claims, the AOJ is instructed to obtain the Veteran's SSA records.

VA treatment records

VA is also required to obtain "[r]ecords of relevant medical treatment or examination of the claimant at Department health-care facilities or at the expense of the Department."  38 U.S.C.A. § 5103A (c)(1)(B) (West 2014).

Currently, the record only contains a handful of VA treatment records.  See September 2011VA medical records.  However, at the October 2016 hearing, the Veteran testified that some of his healthcare is provided by the VA.  See Hearing Transcript, p. 7.  This is confirmed in the Veteran's private podiatric records which state that the Veteran receives the bulk of his primary care needs through Dr. S.K. with the VA.  See Private Podiatry Records, received February 2017.  The Board has an obligation to obtain all VA treatment records, and such records must be obtained and uploaded to the electronic claims file upon remand.  See 38 C.F.R. §§ 3.159 (c)(2) and (3) (2016).  




Private treatment records

In May 2011, the Veteran submitted a statement from his family practice physician, Dr. D.M., verifying that the Veteran was his patient and carried an active diagnosis of degenerative joint disease in the right leg and hip.  The record does not contain a complete copy of Dr. D.M.'s treatment records, which likely address some of the medical conditions on appeal.  As a plausible possibility exists that these records may assist the Veteran in substantiating his claims, the Board finds that such records are relevant and must be obtained on remand.  See 38 C.F.R. §§ 3.159 (c)(1) (2016).

Further, at the October 2016 hearing, the Veteran testified that his treating podiatrist, Dr. T, had recommended outpatient therapy and that he would begin such therapy in the near future.  See Hearing Transcript, p. 25.  This testimony is confirmed in Dr. T's November 2016 treatment notes, which refer the Veteran for a full physical therapy assessment at Magnolia Park.  See Private Podiatry Records, received February 2017.  However, the record does not currently contain outpatient treatment records from Magnolia Park.  As these records are relevant to both the Veteran's service connection and increased rating claims, they must be obtained on remand.  See 38 C.F.R. §§ 3.159 (c)(1) (2016).   

As this matter is being remanded on several bases, the Veteran should be given another opportunity to identify any other relevant private treatment providers and, if needed, request VA's assistance in obtaining those records.  See 38 C.F.R. §§ 3.159 (c)(1) (2016).   

VA examinations

The Veteran was provided a VA examination in December 2010 to assess the nature and etiology of his claimed conditions.  However, throughout the appeals period the Veteran and his attorney have raised concerns that VA failed to consider several of his service-connection claims under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310 (2016) and that an additional VA examination is warranted prior to adjudicating the claims on appeal to address this contention.  See e.g., Addendum to November 2013 VA form 9. 

This request was most notable in the addendum attached to the Veteran's November 2013 substantive appeal, VA form 9, in which the Veteran's attorney alleged that the "[statement of the case] committed reversible error in failing to consider rating veteran, under 38 CFR § 3.159 secondarily-connected related to his service-connected left foot plantar fibroma, for his additional ankle, knee, and hip conditions."  This secondary theory of entitlement was raised subsequent to the Veteran's December 2010 VA examination, thus, the examiner did not issue a medical opinion addressing service connection on a secondary basis under 38 C.F.R. §  3.310 (2016) for these listed conditions.  

Given that no VA examination squarely addresses the question of entitlement to service connection for degenerative joint disease of the left ankle, bilateral knees, and right hip as secondary to the Veteran's service connected left foot, plantar fibroma, an updated VA examination is warranted to address this contention.  38 C.F.R. §  3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).    

Regarding the Veteran's claim of service connection for pes planus, the Veteran's attorney argues that the "C&P exam dated December 27, 2010 notes that this [pre-existing] condition was aggravated due to active service."  See VA form 9 addendum; see also July 2012 Notice of Disagreement.  The Board finds it necessary to point out that the December 2010 VA examination reached the direct opposite conclusion.  See December 2010 VA examination, p. 24 ("THE CONDITION/DISABILITY pes planus, bilateral feet WAS NOT PERMANENTLY AGGRAVATED BY his active duty service.)(emphasis in original).  Thus, the Veteran's attorney's arguments on this point are factually inaccurate and do not warrant further evidentiary development. 

After a thorough review of the December 2010 VA examination, the Board finds that the opinions rendered by the VA examiner addressing etiology of each of the Veteran's alleged conditions (pes planus, lumbar spine, left ankle, bilateral knees, and right hip) are adequate for adjudicating the claims under a direct service connection basis.  Specifically, the VA examiner's opinions were supported by cogent rationales issued following physical examination of the Veteran and a full review of the Veteran's electronic claims file, available as of the date of the examination.  Since the December 2010 VA examiner's medical opinions are adequate, the Board finds additional direct service connection etiological nexus opinions are not warranted on remand for the above listed conditions.  The December 2010 VA examiner did not assess the nature or etiology of the Veteran's environmental allergies, and thus a nexus medical opinion is required for this condition upon remand.  

The Board notes that the Veteran has alleged his right knee and right hip disabilities are secondary to his lumbar spine condition; however service connection has yet to be established for his lumbar spine condition, and thus, this contention does not warrant further evidentiary development at this time.  See April 2011 statement and July 2012 Notice of Disagreement. 

Lastly, the Board notes that in the addendum attached to the Veteran's substantive appeal, VA form 9, his attorney argued that VA failed its duty to assist because it did not provide a VA examination addressing his "service connected diabetes and resulting residual complications on veteran's ability to perform substantially gainful occupation work activity."  The Veteran's attorney is mistaken, as the Veteran is not service-connected for diabetes and has never filed a service-connection claim for this health condition or an application for a total disability rating based on individual unemployability.  Thus, the VA did not fail in its duty to assist in this regard and the Veteran's attorney's arguments on this issue are without merit.

Effective date claim

In the Veteran's July 2012 Notice of Disagreement, the Veteran's attorney argued that the Veteran was entitled to an effective date of December 30, 1987 for the grant of service connection for plantar fibroma, left foot.  This claim was not addressed in the August 2013 Statement of the Case.  In January 2014, the RO sent the Veteran a letter requesting clarification on his claim of an earlier effective date for his service-connected plantar fibroma, left foot.  Via correspondence received February 2014, the Veteran's attorney stated:

Veteran further asserts a CUE claim for an earlier effective date for the grant of service connection for left foot plantar fibroma.  Per the veteran's Claims file, he filed for compensation for his left foot plantar fibroma at the time of his separation from service in a form dated December 30, 1987.  It is not clear from the veteran's C file that any action was taken on this application. . . .

The RO took no further action regarding this request.  This issue was not discussed at the October 2016 Board hearing.  In light of this procedural history, the Board finds that a remand is necessary for the AOJ to adjudicate this claim in the first instance.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) (Because the notice of disagreement placed this issue in appellate status, the matter must be remanded for the AOJ to issue a Statement of the Case).  The Veteran and his attorney are encouraged to submit the December 30, 1987 application to assist in adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a statement of the case pertaining to the issue of entitlement to an effective date prior to June 29, 2010 for the grant of service connection for left foot, plantar fibroma, to include the allegation of CUE.  If the claim is not granted, advise the Veteran that, upon receipt of the statement of the case, he still needs to file a substantive appeal (VA Form 9) to complete the steps necessary to perfect his appeal of this particular claim to the Board.  If the Veteran perfects an appeal by the submission of a timely substantive appeal, then return the claim to the Board for further appellate review.

2.  Obtain all VA treatment records and associate them with the claims file.  This includes, but is not limited to, VA treatment records from the Tampa VA Healthcare System.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, this should be documented for the record, and the Veteran and his attorney must be notified.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(2) and (e) (2016).

3.  Obtain any outstanding records from the SSA.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, this should be documented for the record, and the Veteran and his attorney must be notified.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(2) and (e) (2016).

4.  Contact the Veteran and request that he identify any and all relevant private medical providers who have provided medical treatment for his claimed conditions since service.   The Veteran should be asked to provide new or updated authorizations for VA to obtain his complete medical records from the providers, if any, that he identifies.  The Veteran should also be asked to provide new authorizations for VA to obtain his complete medical records from Dr. D.M. and Magnolia Park.  Thereafter, the RO should make reasonable attempts to obtain these medical records.  If any of these records are unobtainable, advise the Veteran of that fact and provide him a reasonable amount of time to obtain the records on his own, as provided in 38 C.F.R. § 3.159(e) (2016).

5.  AFTER completing the development in directives (2) through (4) above, schedule an appropriate VA examination to address the Veteran's claimed conditions of allergies and ankle, knee, hip disorders.  

The electronic claims file, including a copy of this REMAND must be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) is also requested to provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's environmental allergies were incurred in or otherwise etiologically linked to the Veteran's military service?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's left ankle, bilateral knee, and right hip conditions are proximately caused by or aggravated by (made chronically worse) the Veteran's service-connected left foot, plantar fibroma?

6.  THEREAFTER, readjudicate the service connection and increased rating claims on appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran, allow an appropriate period of time for response, and then return the claims to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




